Exhibit 10.4

KAYNE ANDERSON ACQUISITION CORP.

811 Main Street, 14th Floor,

Houston, TX 77002

March 29, 2017

KA Fund Advisors, LLC

811 Main Street

14th Floor

Houston, TX 77002

Re: Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement by and between Kayne Anderson Acquisition Corp. (the
“Company”) and KA Fund Advisors, LLC (“KAFA”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to
a Registration Statement on Form S-1 and prospectus filed with the Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

(i)    KAFA shall make available, or cause to be made available, to the Company,
at 811 Main Street, 14th Floor, Houston, TX 77002 (or any successor location of
KAFA), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay KAFA the sum of $5,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

(ii)     KAFA hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.



--------------------------------------------------------------------------------

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

KAYNE ANDERSON ACQUISITION CORP.

By:   /s/ Terry Hart   Name:   Terry Hart   Title:   Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:

KA FUND ADVISORS, LLC

  By:   /s/ Kevin McCarthy   Name:   Kevin McCarthy   Title:   Co-Managing
Partner

[Signature Page to Administrative Services Agreement]